Title: From John Adams to Peter Force, 7 March 1825
From: Adams, John
To: Force, Peter


				
					
					Washington 7 March 1825—
				
				My father has this moment returned from Mr Owens lecture & informs me that he has not recieved any communication from the Senate relating to the confirmation of his nominations. If they have been acted upon he is not informed of the fact. The nominations you have seen—Concerning their confirmation you know as much or more than he does—Your’s &c
				
					John Adams Junr.
				
				
					1/2 past ten o’clock—
				
			